Exhibit 10.6.1

 

LOGO [g666083ex10_71pg01a.jpg]

November 2, 2010

Richard Ramlall

460 Herndon Parkway

Suite 150

Herndon, VA 20170

Dear Richard:

On behalf of Primus Telecommunications, Inc. (the Company), it is my pleasure to
offer you full-time employment for the position of Chief Communications Officer
(CCO) and Senior Vice President Corporate Development of Primus
Telecommunications Group, Incorporated, reporting to Peter D. Aquino, Chairman
and CEO. Your start date will be Monday, November 8, 2010.

This offer is subject to written affirmation of the Company’s Code of Ethics,
Confidentiality Agreement and other policies and completion of any background
check and drug screening requirements for new employees which may be implemented
by the company within the next six months. Your employment with the Company is
at-will meaning both you and the Company can end the employment relationship at
any time and for any reason.

Your semi-monthly salary will be $9,375.00, which is $225,000.00 annually.
Beginning in 2011, you will be eligible for a discretionary annual bonus
targeted at 40% of your base salary based on company financial results and
personal performance. Annual bonus amounts are approved by the Compensation
Committee in March of the following year, i.e., March 2012 for 2011 performance.

You will have the opportunity for future incentive equity grants if and when an
equity plan is developed for similarly situated employees.

Effective on your start date, you will be eligible to participate in the
Company’s employee benefit plans for health, dental, vision, life insurance,
voluntary life insurance, AD&D, and short-term and long-term disabilities.
Providing you have met the minimum age requirement on the 1st of the quarter
following your date of hire you will be automatically enrolled in the 401(k)
Plan.

In addition to the benefits listed above, you will be eligible to accrue
vacation leave at 6.66 hours per pay period, which equates to 4 weeks of
vacation per completed calendar year. In accordance with the Company’s current
policy on vacation leave, you will be eligible to carry forward a maximum of one
week of vacation.

In the event the Company terminates your employment “without cause”; the Company
agrees to pay you separation pay equal to six months of your then-current salary
and will reimburse you for the monthly premiums for elected COBRA coverage for a
period of up to six months. After six months, you will be eligible to be
included in the plan set up for others in your salary grade. For purposes of
this agreement, “without cause” shall mean for any reason other than willful
misconduct, fraud, breach of ethics and other published policies of the Company.

 

 

Primus Telecommunications, Inc.

7901 Jones Branch Drive  —  Suite 900  —  McLean, VA 22102 USA

Phone: 703.902.2800  —  Fax: 703.902.2814  —  www.primustel.com



--------------------------------------------------------------------------------

Separation pay will be paid in accordance with the Company’s regular
semi-monthly payroll practices and will begin on the Company’s next regularly
scheduled pay date after the expiration of any applicable revocation period,
unless otherwise required by law. Separation payments will be repeated each
payroll cycle until the separation pay has been paid out in full. All separation
pay described herein shall be subject to appropriate federal and state
withholding. Your entitlement to such payment will be subject to you signing a
Separation and General Release which will contain provisions relating to
confidentiality, direct and non-direct solicitation of customers and employees
and other reasonable and traditional terms.

If this offer is acceptable, please sign in the space below and return to me by
your start date listed above. Faxed copies confidentially accepted at
703-394-4552.

 

Kind regards, /s/ Jamie L. Barkovic Jamie L. Barkovic Director, Human Resources

 

cc: Peter D. Aquino, Chairman and CEO

Thomas D. Hickey, General Counsel

 

/s/ Richard Ramlall

   

11/2/10

Accepted by: Richard Ramlall     Date